Exhibit 10.28 FIFTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO CREDIT DOCUMENTS THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO CREDIT DOCUMENTS (this “Amendment”), dated as of January 31, 2010 is by and among BENIHANA INC., a Delaware corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower party hereto (collectively, the “Guarantors”), the banks and certain financial institutions party hereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders under the Credit Agreement (as hereinafter defined) (in such capacity, the “Agent”).Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Credit Agreement, as amended hereby. W I T N E S S E T H WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are parties to that certain Credit Agreement dated as of March 15, 2007 (as amended, modified, extended, restated, replaced, or supplemented from time to time, the “Credit Agreement”); WHEREAS, the Lender has requested certain amendments to the Credit Documents and the Credit Parties are willing to make such amendments in accordance with the terms of the Fourth Amendment to Credit Agreement; NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I AMENDMENTS 1.1Amendment to Section 6 of the Credit Agreement.Section 6 of the Credit Agreement is hereby amended by adding a new Section 6.30 to the end of such Article to read as follows: 6.30Liability. Each of the Credit Parties hereby represents and warrants that each Credit Party is personally obligated and fully liable for the amount due under this Credit Agreement, the Notes and the other Credit Documents. Each of the Lenders, in accordance with the terms of the Credit Documents, has the right to sue on the Credit Agreement, the Notes and the other Credit Documents and obtain a personal judgment against any Credit Party for satisfaction of the amount due under the Credit Agreement, the Notes or the other Credit Documents either before or after a judicial foreclosure of any mortgage or deed of trust under AS 09.45.170 - 09.45.220. 1.2Amendment to Section 11 of the Credit Agreement.Section 11 of the Credit Agreement is hereby amended by adding a new Section 11.21 to the end of such Article to read as follows: 11.21Lender Acknowledgment With Respect To Hedging Agreements. Each of the Lenders acknowledges and agrees that they have been informed that the following language should be added to any Hedging Agreement in order to allow such Lender to bring suit directly on such Hedging Agreement (as opposed to first foreclosing on any mortgage or deed of trust governed by the laws of Alaska). Benihana Inc., on behalf of each of the Credit Parties (as defined in that certain Credit Agreement, dated as of March 15, 2007, by and among Benihana Inc., certain subsidiaries of Benihana Inc. from time to time party thereto, the lenders from time to time party thereto and Wachovia Bank, National Association, in its capacity as administrative agent (the “Credit Agreement”)), hereby represents and warrants that each Credit Party is personally obligated and fully liable for the amount due under this hedging agreement. [Insert Lender Name], in accordance with the terms of this hedging agreement and the Credit Agreement, has the right to sue on this hedging agreement and obtain a personal judgment against any Credit Party for satisfaction of the amount due under this hedging agreement either before or after a judicial foreclosure of any mortgage or deed of trust under AS 09.45.170 - 09.45.220. 1.3Amendment to Notes.Each of the Notes is hereby amended by adding the following language to the end of such Notes to read as follows: Benihana Inc., on behalf of each of the Credit Parties (as defined in that certain Credit Agreement, dated as of March 15, 2007, by and among Benihana Inc., certain subsidiaries of Benihana Inc. from time to time party thereto, the lenders from time to time party thereto and Wachovia Bank, National Association, in its capacity as administrative agent (the “Credit Agreement”)), hereby represents and warrants that each Credit Party is personally obligated and fully liable for the amount due under the Credit Agreement, this Note, the other Notes and the other Credit Documents.Each of the Lenders, in accordance with the terms of the Credit Documents, has the right to sue on the Credit Agreement, the Notes and the other Credit Documents and obtain a personal judgment against any Credit Party for satisfaction of the amount due under the Credit Agreement, the Notes or the other Credit Documents either before or after a judicial foreclosure of any mortgage or deed of trust under AS 09.45.170 - 09.45.220. 1.4Amendment to Wachovia Hedging Agreements.Each of the Hedging Agreements owing from the Borrower to Wachovia is hereby amended by adding the following language to the end of such Hedging Agreements to reach as follows: Benihana Inc., on behalf of each of the Credit Parties (as defined in that certain Credit Agreement, dated as of March 15, 2007, by and among Benihana Inc., certain subsidiaries of Benihana Inc. from time to time party thereto, the lenders from time to time party thereto and Wachovia Bank, National Association, in its capacity as administrative agent (the “Credit Agreement”)), hereby represents and warrants that each Credit Party is personally obligated and fully liable for the amount due under this hedging agreement. Wachovia Bank, National Association, in accordance with the terms of this hedging agreement and the Credit Agreement, has the right to sue on this hedging agreement and obtain a personal judgment against any Credit Party for satisfaction of the amount due under this hedging agreement either before or after a judicial foreclosure of any mortgage or deed of trust under AS 09.45.170 - 09.45.220. ARTICLE II CONDITIONS TO EFFECTIVENESS 2.1Closing Conditions.This Amendment shall become effective as of the day and year set forth above (the “Amendment Effective Date”) upon satisfaction of the following conditions (in form and substance reasonably acceptable to the Agent): (a)Executed Amendment.The Agent shall have received a copy of this Amendment duly executed by (i)each of the Credit Parties, (ii)the Agent and (iii)the Required Lenders. 7 (b)Fees and Expenses.The Agent shall have received from the Borrower such fees and expenses that are payable in connection with the consummation of the transactions contemplated hereby, including, without limitation, the reasonable fees and expenses of Moore & Van Allen PLLC. ARTICLE III MISCELLANEOUS 3.1Amended Terms.On and after the Amendment Effective Date, all references to the Credit Agreement in each of the Credit Documents shall hereafter mean the Credit Agreement as amended previously and as amended by this Amendment.Except as specifically amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and confirmed and shall remain in full force and effect according to its terms. 3.2Representations and Warranties of Credit Parties.Each of the Credit Parties represents and warrants as follows: (a)It has taken all necessary action to authorize the execution, delivery and performance of this Amendment. (b)This Amendment has been duly executed and delivered by such Person and constitutes such Person’s legal, valid and binding obligation, enforceable in accordance with its terms, except as such enforceability may be subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer, moratorium or similar laws affecting creditors’ rights generally and (ii) general principles of equity (regardless of whether such enforceability is considered in a proceeding at law or in equity). (c)No consent, approval, authorization or order of, or filing, registration or qualification with, any court or governmental authority or third party is required in connection with the execution, delivery or performance by such Person of this Amendment. (d)The representations and warranties set forth in Section 6 of the Credit Agreement are true and correct as of the date hereof (except for those which expressly relate to an earlier date). (e)After giving effect to this Amendment, no event has occurred and is continuing which constitutes a Default or an Event of Default. (f)The Collateral Documents continue to create a valid security interest in, and Lien upon, the Collateral, in favor of the Agent, for the benefit of the Lenders, which security interests and Liens are perfected in accordance with the terms of the Security Documents and prior to all Liens other than Permitted Liens. (g)The Credit Party Obligations are not reduced or modified by this Amendment and are not subject to any offsets, defenses or counterclaims. 3.3Reaffirmation of Credit Party Obligations.Each Credit Party hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all terms of the Credit Agreement applicable to it and (b) that it is responsible for the observance and full performance of its respective Credit Party Obligations. 3.4Credit Document.This Amendment shall constitute a Credit Document under the terms of the Credit Agreement. 3.5Expenses.The Borrower agrees to pay all reasonable costs and expenses of the Agent in connection with the preparation, execution and delivery of this Amendment, including without limitation the reasonable fees and expenses of the Agent’s legal counsel. 8 3.6Further Assurances.The Credit Parties agree to promptly take such action, upon the request of the Agent, as is necessary to carry out the intent of this Amendment. 3.7Entirety.This Amendment and the other Credit Documents embody the entire agreement among the parties hereto and supersede all prior agreements and understandings, oral or written, if any, relating to the subject matter hereof. 3.8Counterparts; Telecopy.This Amendment may be executed in any number of counterparts, each of which when so executed and delivered shall be an original, but all of which shall constitute one and the same instrument.Delivery of an executed counterpart to this Amendment by telecopy or other electronic means shall be effective as an original and shall constitute a representation that an original will be delivered. 3.9No Actions, Claims, Etc.As of the date hereof, each of the Credit Parties hereby acknowledges and confirms that it has no knowledge of any actions, causes of action, claims, demands, damages and liabilities of whatever kind or nature, in law or in equity, against the Agent, the Lenders, or the Agent’s or the Lenders’ respective officers, employees, representatives, agents, counsel or directors arising from any action by such Persons, or failure of such Persons to act under this Credit Agreement on or prior to the date hereof. 3.10GOVERNING LAW.THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA. 3.11Successors and Assigns.This Amendment shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns. 3.12General Release.In consideration of the Agent, on behalf of the Lenders, entering into this Amendment, each Credit Party hereby releases the Agent, the Lenders, and the Agent’s and the Lenders’ respective officers, employees, representatives, agents, counsel and directors from any and all actions, causes of action, claims, demands, damages and liabilities of whatever kind or nature, in law or in equity, now known or unknown, suspected or unsuspected to the extent that any of the foregoing arises from any action or failure to act under the Credit Agreement on or prior to the date hereof. 3.13Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.The jurisdiction, services of process and waiver of jury trial provisions set forth in Sections 11.10, 11.16 and 11.18 of the Credit Agreement are hereby incorporated by reference, mutatis mutandis. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 9 BENIHANA INC. FIFTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO CREDIT DOCUMENTS IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly executed on the date first above written. BORROWER: BENIHANA INC., a Delaware corporation By: /s/ Richard C. Stockinger GUARANTORS: 1, a New York corporation BENIHANA BETHESDA CORP., a New York corporation BENIHANA BRICKELL STATION CORP., a Delaware corporation BENIHANA BROOMFIELD CORP., a Delaware corporation BENIHANA CARLSBAD CORP., a Delaware corporation BENIHANA CHANDLER CORP., a Delaware corporation BENIHANA CHICAGO CORP., a Delaware corporation BENIHANA ENCINO CORP., a California corporation BENIHANA INTERNATIONAL, INC., a Delaware corporation BENIHANA LINCOLN ROAD CORP., a Florida corporation BENIHANA LOMBARD CORP., an Illinois corporation BENIHANA MARINA CORP., a California corporation BENIHANA MONTEREY CORPORATION, a Delaware corporation BENIHANA NATIONAL CORP., a Delaware corporation BENIHANA NATIONAL OF FLORIDA CORP., a Delaware corporation BENIHANA NEW YORK CORP., a Delaware corporation BENIHANA ONTARIO CORP., a Delaware corporation BENIHANA ORLANDO CORP., a Delaware corporation [signature pages continue] BENIHANA INC. FIFTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO CREDIT DOCUMENTS BENIHANA PLYMOUTH MEETING CORP., a Delaware corporation BENIHANA OF PUENTE HILLS CORP., a Delaware corporation BENIHANA SCHAUMBURG CORP., a Delaware corporation BENIHANA SUNRISE CORPORATION, a Delaware corporation BENIHANA TUCSON CORP., a Delaware corporation BENIHANA WESTBURY CORP., a Delaware corporation BENIHANA WESTWOOD CORP., a Delaware corporation BENIHANA WHEELING CORP., a Delaware corporation BIG SPLASH KENDALL CORP., a Delaware corporation HARU AMSTERDAM AVENUE CORP., a New York corporation HARU FOOD CORP., a New York corporation HARU GRAMERCY PARK CORP., a New York corporation HARU HOLDING CORP., a Delaware corporation HARU PARK AVENUE CORP., a Delaware corporation HARU PHILADELPHIA CORP., a Delaware corporation HARU PRUDENTIAL CORP., a Delaware corporation HARU THIRD AVENUE CORP., a New York corporation HARU TOO, INC., a New York corporation HARU WALL STREET CORP., a Delaware corporation MAXWELL’S INTERNATIONAL INC., a Delaware corporation NOODLE TIME, INC., a Florida corporation RA AHWATUKEE RESTAURANT CORP., a Delaware corporation RA FASHION VALLEY CORP., a Delaware corporation RA KIERLAND RESTAURANT CORP., a Delaware corporation RA SCOTTSDALE CORP., a Delaware corporation [signature pages continue] BENIHANA INC. FIFTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO CREDIT DOCUMENTS RA TEMPE CORP., a Delaware corporation RA SUSHI BALTIMORE CORP., a Delaware corporation RA SUSHI CHICAGO CORP., a Delaware corporation RA SUSHI CORONA CORP., a Delaware corporation RA SUSHI DENVER CORP., a Delaware corporation RA SUSHI GLENVIEW CORP., a Delaware corporation RA SUSHI HUNTINGTON BEACH CORP., a Delaware corporation RA SUSHI HOLDING CORP., a Delaware corporation RA SUSHI LAS VEGAS CORP., a Nevada corporation RA SUSHI LOMBARD CORP., a Delaware corporation RA SUSHI MESA CORP., a Delaware corporation RA SUSHI PALM BEACH GARDENS CORP., a Delaware corporation RA SUSHI SAN DIEGO CORP., a Delaware corporation RA SUSHI SOUTH MIAMI CORP., a Delaware corporation RA SUSHI TORRANCE CORP., a Delaware corporation RA SUSHI TUCSON CORP., a Delaware corporation RA SUSHI TUSTIN CORP., a Delaware corporation RA SUSHI WESTWOOD CORP., a Delaware corporation RUDY’S RESTAURANT GROUP, INC., a Nevada corporation TEPPAN RESTAURANTS LTD., an Oregon corporation THE SAMURAI, INC., a New York corporation [signature pages continue] BENIHANA INC. FIFTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO CREDIT DOCUMENTS BENIHANA LAS COLINAS CORP., a Texas corporation BENIHANA OF TEXAS, INC., a Texas corporation BENIHANA WOODLANDS CORP., a Texas corporation RA HOUSTON CORP., a Texas corporation RA SUSHI CITY CENTER CORP., a Texas corporation RA SUSHI PLANO CORP., a Texas corporation BENIHANA MEADOWLANDS CORP., a Delaware corporation RA SUSHI PEMBROKE PINES CORP., a Delaware corporation BENIHANA COLUMBUS CORP., a Delaware corporation BENIHANA CORAL SPRINGS CORP., a Delaware corporation RA SUSHI CHINO HILLS CORP., a Delaware corporation RA SUSHI LEAWOOD CORP., a Delaware corporation RA SUSHI LEAWOOD CORP., a Kansas corporation RA SUSHI ORLANDO CORP., a Delaware corporation BENIHANA PLANO CORP., a Texas corporation RA SUSHI PITTSBURGH CORP., a Delaware corporation RA SUSHI ATLANTA MIDTOWN CORP., a Delaware corporation BENIHANA WINTER PARK CORP., a Delaware corporation RA SUSHI FORT WORTH CORP., a Texas corporation By: /s/ Richard C. Stockinger Name: Richard C. Stockinger Title: Chief Executive Officer ADMINISTRATIVE AGENT AND LENDER: WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender and as Agent By: /s/ John Costa Name: John Costa Title: Senior Vice President
